Citation Nr: 0002149	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  96-18 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Eligibility for Dependents' Educational Assistance under 
chapter 35, title 38, United States Code.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from May 1972 to May 
1976.  He died in May 1995.  The appellant is the veteran's 
widow.

The appellant brought a timely appeal to the Board of 
Veterans' Appeals (the Board) from a November 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas that denied entitlement to 
service connection for the cause of the veteran's death.  The 
appellant provided testimony at a hearing before RO personnel 
in August 1997, and at a Board hearing held at the RO in 
February 1998.  The Board in May 1998 remanded the case for 
further development.

The appeal was returned to the Board for appellate 
consideration.  The Board in August 1999 referred the case 
for a medical expert opinion, as provided for in existing VA 
directive and 38 C.F.R. § 20.901 (1999).  In October 1999, 
the expert medical opinion was referred to the 
representative for review and an opportunity to submit 
additional evidence or argument.  The representative or the 
appellant submitted no additional evidence or argument.   



FINDINGS OF FACT

1.  It has not been shown that the cause of the veteran's 
death on the basis of exposure to ionizing radiation or on a 
basis other than such exposure is related to service.  

2.  The appellant is the veteran's surviving spouse and the 
cause of death was not the result of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death (pneumonia, due to or as 
a consequence of Waldenstrom's macroglobulinemia) based on 
exposure to ionizing radiation or on a basis other than such 
exposure was not incurred in or aggravated by service, nor 
may a malignant tumor be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, (West 
1991); 38 C.F.R. § 3.311 (1999).  

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the cause of the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 
38 C.F.R. §  3.312 (1999).

3.  The criteria for dependents' and survivors' educational 
assistance have not been met as a matter of law.  38 U.S.C.A. 
§§ 3501, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 21.3021 
(1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records included an AF Form 
1527 (Form 1527), "HISTORY OF OCCUPATIONAL EXPOSURE TO 
IONIZING RADIATION," that showed 000.000 rem (total 
accumulated dose) whole body skin dose (soft) and gamma and 
X-ray for the period of March 1-31, 1974.  Other service 
records confirmed his temporary duty in March and July 1973 
of approximately 13 days and 18 days, respectively at the 
institution to perform a "field effort (Radiation-Induced 
Performance Decrement)" in 1973.  No other Form 1527 or 
other medical records for the veteran were located pursuant 
to a RO request in 1995.

The veteran supplemented his February 1995 claim for service 
connection for lymphoma with his written recollection of the 
circumstances of his exposure to ionizing radiation during 
his service in the Air Force that he felt was a causative 
factor of his lymphoma.  He believed that the exposure 
occurred during his service from 1972 to 1976 at the 
radiation weapons branch of a school of aerospace medicine 
where he worked training monkeys and exposing them to 
radiation.  In another statement it was noted that he wore a 
badge to monitor radiation at a test facility.  The claim was 
pending at his death in May 1995.  (The Board notes that the 
RO notified the appellant in a December 1995 letter that the 
RO had considered entitlement to dependency and indemnity 
compensation benefits, death pension benefits and accrued 
benefits, but that those claims were denied.  The appellant 
did not file a notice of disagreement pertinent to accrued 
benefits, and that matter is not before the Board at this 
time.)  

A VA medical examiner in early 1995 noted a recently 
diagnosed small cleaved cell lymphoma and reported a 
diagnosis of low grade non-Hodgkin's lymphoma.  The disease 
was also reported during VA hospitalizations in February 
1995.

On the veteran's death certificate, the immediate cause of 
death was certified as pneumonia, due to or as a consequence 
of Waldenstrom's macroglobulinemia.  An autopsy included 
anatomic diagnoses of Waldenstrom's macroglobulinemia and 
low-grade lymphoblastic lymphoma.  The veteran was 45 years 
old when he died.  

In a June 1995 statement, R. Hall, M.D., advised that there 
had been a reported case of Waldenstrom's macroglobulinemia 
in a patient treated with radiation therapy and therefore the 
veteran's cancer could be related to radiation exposure.  Dr. 
H. noted that the appellant had inquired of whether the 
veteran's work in radiation could be related to his cancer.

In July 1995 correspondence the appellant referred to medical 
treatises in support of her statements that Waldenstrom's is 
normally seen at a median age of 60, that it was comparable 
to multiple myeloma affecting 4 in 100,000 individuals and 
that it was associated with radiation exposure.  She also 
reported that the veteran's agricultural work was not 
believed to have caused the disease.  In her substantive 
appeal she added another medical journal reference regarding 
the incidence of the disease in white males.  Her hearing 
testimony in 1997 was essentially consistent in content with 
the written argument of record.  

In a January 1996 letter reported as being offered at the 
urging of the appellant, a VA physician stated that there was 
a plausible relationship between low dose ionizing radiation 
exposure and the development of Waldenstrom's 
macroglobulinemia.  The physician noted that a radiation 
badge may be insensitive to chronic low dosage radiation and 
this could account for the absence of an accumulated dose for 
the veteran.  The physician opined that it was plausible that 
low dose radiation exposure by the veteran may have been 
causal in the development of the disease.  

The physician noted that an excess risk of developing plasma 
cell malignancies had been associated with radiation exposure 
and that published evidence of this risk emerged from studies 
of nuclear bomb survivors in Japan and studies of 
radiologists and nuclear plant workers.  The median age for 
the veteran's disease was 65 at diagnosis and in those cases 
associated with radiation exposure the diagnosis was usually 
made 20 years after such exposure.  The examiner opined that 
the veteran's youth, age 45 at his death, and the diagnosis 
of malignancy 21 years after such exposure ended lent 
credence to the possibility of a causal relationship in his 
malignancy.

In September 1996 an official at Texas A&M University 
responsible for keeping radiation dose records reported that 
a search of radiation dose records from 1972 through 1974 and 
at "the A&M reactor" location for those years found no 
radiation dose records for the veteran or any record that he 
entered the Nuclear Science Center as a visitor during that 
time.  It was reported that records for that time were 
located for other Air Force research team members but that 
the veteran was not listed among them.  It was also reported 
that a person could receive a low dose of radiation around 
the reactor under certain conditions and in certain areas 
near the reactor but that none of the many visitors that 
toured the reactor each year received a measurable dose 
(greater than 0.01 rem) due to their visit.  It was stated 
that this was true for many of the full-time employees at the 
facility.

In October 1996, a service comrade recalled that the veteran 
had been on several trips to a university test facility 
including March and July 1973.  He recalled that the 
veteran's duties would have been as everyone's, caring for 
exposed and unexposed monkeys and moving animals within the 
reactor.  It was recalled that work shifts consisted of one 
eight hour period within the reactor facility in each 24 hour 
period at the site, that the trips were at least a week to 10 
days and that everyone in the facility was required to wear a 
dosimeter and film badge.

In late 1996, after the claim was returned from the VA 
Compensation and Pension Service without being referred to 
the VA Under Secretary for Health for further review, the RO 
contacted a military agency seeking to develop exposure data 
for the veteran.  

A Form 1527 for the period of March 1974 through July 1976 
received in early 1997 from a military agency shows 0 rem 
deep dose (whole body equivalent) and shallow dose (skin 
equivalent) external radiation for the veteran.  In the 
enclosed cover letter, it was explained that the shallow dose 
included the dose equivalent of all beta, gamma and x-ray 
radiation regardless of energy but that the gamma and x-ray 
(deep) radiation as reported indicated a dose equivalent from 
photons having effective energy greater than 15 keV.  It was 
reported that no internal radiation dosimetry (bioassay data) 
was found for the veteran.  

A follow up report received in late 1997 from the Texas A&M 
University advised that the veteran had "minimal," less 
than 10 mrem (0.01 rem), recorded dose based upon dosimetry 
data available from April 25, 1971 to March 21, 1974.  It was 
explained that "Minimal" dose meant that the occupational 
dose measured by the dosimeter was less than the dosimeter 
could reliably detect, that is, less than 10 mrem.  Further, 
it was confirmed that he was issued a film badge during the 
period from September 12, 1974 to October 12, 1974 that was 
read by the dosimetry vendor as showing "Minimal" dose.  

A report received in late 1997 from the service department 
confirmed that, with appropriate calibration and quality 
assurance, film badges were fairly accurate above 50 mrem 
with a minimum detection sensitivity of approximately 10 
mrem.  This information was received at the Board hearing 
with the appellant's statement of her belief that the 
veteran's Waldenstrom's macroglobulinemia and low grade 
lymphoma were caused by his exposure to chronic low doses of 
ionizing radiation in service.  The statement included 
citations from various medical references.  Her testimony in 
general recited previously submitted argument and relevant 
information regarding radiation exposure and the veteran's 
duties in service.  She stated that her research had revealed 
low dosage of radiation was equivalent to a quarter rad to 10 
rads (Transcript at 11).

The RO in November 1998 referred the case to the Director, VA 
Compensation and Pension Service (C&P Service) who in 
December 1998 sought a dose estimate and opinion from the VA 
Under Secretary for Health.  In December 1998, a medical 
opinion was received from the Chief, Public Health and 
Environmental Hazards Officer.  The VA physician stated that 
it was not possible to provide an independent dose estimate 
for the veteran who according to the service department 
information was exposed to a dose of less than 10 mrem (0.010 
rem).

The physician designee of the VA Under Secretary for Health 
found it unlikely that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation in service in light of the low reported dose and 
the uncertainty about the risk of plasma cell malignancies 
after radiation exposure.  In the opinion it was noted that 
the fatal disease was a malignancy of the plasma cells 
related to multiple myeloma and that the CIRRPC Science Panel 
Report Number 6, 1988, did not provide screening doses for 
either disorder.  It was reported that according to Health 
Effects of Exposure to Low Levels of Ionizing Radiation (BEIR 
V) 1990, multiple myeloma mortality among Japanese A-bomb 
survivors had been observed at doses as low as 50 rads.  It 
was also stated that more recent studies had questioned the 
relationship of multiple myeloma to radiation exposure.  
Mettler and Upton, Medical Effects of Ionizing Radiation, 2nd 
edition 1995.

The VA C&P Service Director in January 1999 after review of 
the evidence in its entirety opined that there was no 
reasonable possibility that the veteran's disability was the 
result of such exposure.  The appellant in March 1999 
submitted in response to the recent determination her own 
dose estimate that she stated was based upon her knowledge of 
mathematics, research fundamentals and known facts.  She 
reported relying on The Health Physics and Radiological 
Health Handbook and the National Occupational Exposure 
Summary for 1975 to construct an estimate of the veteran's 
exposure to radiation while in the military.  She stated that 
three experts would agree that his exposure would cause 3 of 
10,000 individuals to develop cancer.  Her calculations 
produced the following dose, in rem, for 1972 through 1976 
respectively: 1.053, .411, .189, .236 and .158. 

The Board in August 1999 requested an expert/advisory medical 
opinion as to the likelihood that the veteran's Waldenstrom's 
macroglobulinemia could be attributed to exposure to ionizing 
radiation in service.  It was requested that consideration be 
given to radiation exposure through medical and dental x-ray 
in addition to his activities as a scientific assistant. 

The medical expert opined that the record strongly supported 
the diagnosis of Waldenstrom's macroglobulinemia but that 
that the veteran may have had non-Hodgkin's lymphoma.  The 
expert concluded after review of the appellant's dose 
estimate that the veteran's exposure was intermittent, of low 
magnitude and predominantly not total body exposure.  The 
expert summarized selected published data from peer reviewed 
journals that addressed the risk of developing non-Hodgkin's 
lymphoma and Waldenstrom's macroglobulinemia following 
radiation exposure to support the conclusion that the 
veteran's radiation exposure was extremely unlikely to have 
caused his cancer.  

The October 1999 the medical expert opinion was referred to 
the representative for review.  No response was received from 
either the appellant or the representative.




Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Where a veteran served continuously for 90 days or more 
during a period of war or peacetime service after December 
31, 1946, and a malignant tumor becomes manifest to a degree 
of 10 percent or more within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For purposes of 38 C.F.R. § 3.311, the term "radiogenic 
disease" means a disease that may be induced by ionizing 
radiation and shall include the following: (i) All forms of 
leukemia except chronic lymphatic (lymphocytic) leukemia; 
(ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; 
(v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) 
Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; 
(xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary 
bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple 
myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-
malignant thyroid nodular disease; (xviii) Ovarian cancer; 
(xix) Parathyroid adenoma; (xx) Tumors of the brain and 
central nervous system; (xxi) Cancer of the rectum; (xxii) 
Lymphomas other than Hodgkin's disease; (xxiii) Prostate 
cancer and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2) 
as amended 63 Fed. Reg. 50993-50995 (September 24, 1998).

The statute and regulations provide that a program of 
education or special restorative training under Chapter 35 of 
Title 38 United States Code may be authorized for a surviving 
spouse of a: 

(1) veteran who died of a service-connected disability; or, 
(2) a veteran who died while having a disability evaluated as 
total and permanent in nature resulting from a service-
connected disability, arising out of active service after the 
beginning of the Spanish-American War.  38 U.S.C.A. § 3501 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 20.3020, 21.3021 
(1999); see also 38 C.F.R. § 3.087 (1999).

A threshold question to be answered is whether evidence of a 
well-grounded claim has been presented; that is, a claim that 
is plausible or capable of substantiation. Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient. Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992);  Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Derwinski, 
6 Vet. App. 465, 469 (1994);  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995);  Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A well grounded claim for the cause of a veteran's death 
requires competent evidence of the veteran's death; a disease 
or injury which was incurred in service (lay or medical 
evidence); and a nexus between the in-service disease or 
injury and the veteran's death (medical evidence).  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Epps v. Gober, 
126 F. 3d 1464, 1468 (Fed.Cir. 1997) (expressly adopting 
definition of well-grounded claim set forth in Caluza); and 
Ramey v. Brown, 9 Vet. App. 40, 46 (1996) (applying Caluza 
analysis to death claims).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310.  

As for a contributory cause of death, it must be shown that 
there were "debilitating effects" due to a service-connected 
disability that made the veteran "materially less capable" of 
resisting the effects of the fatal disease or that a service-
connected disability had "material influence in accelerating 
death", thereby contributing substantially or materially to 
the cause of death.  Lathan v. Brown, 7 Vet. App. 359 (1996).

In the determination of whether a well grounded claim for 
service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311 has been presented, at a minimum, the 
following threshold elements must be met: (1) established 
presence of a radiogenic disease; (2) the claimant must have 
had service; (3) the disease may not be one covered as 
presumptively service connected under §§  3.307 or 3.309 and 
manifested within the applicable presumptive period of 
§ 3.311(b)(5); (4) the claimant must contend the radiogenic 
disease was the result of exposure to ionizing radiation, and 
(5) there is a positive dose estimate.  Wandel v. West, 11 
Vet. App. 200, 205-05 (1998); see also Hilkert v. West, 12 
Vet. App. 145, 147, 151 (1999) (en banc).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

Initially, the Board observes that the theory of service 
connection for the cause of the veteran's death has rested 
solely on his exposure to ionizing radiation in service. 

Turning to the appellant's argument, the Board must point out 
that section 5107 of title 38, United States Code 
unequivocally places an initial burden upon the claimant to 
produce evidence that a claim is well grounded; that is, that 
a claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  The 
Board must apply the current legal standard discussed below 
for such determinations in claims brought under 38 C.F.R. 
§ 3.311 such as the appellant's.

Since the 1998 Board remand, the holding in Stegall v. West, 
11 Vet. App. 268 (1998), requires that the Board ensure 
compliance with the terms of a remand unless such failure to 
comply is shown to have not prejudiced the appellant.  
Regarding the appellant's claim, after review of the 
development of the claim under 38 C.F.R. § 3.311 in light of 
the recent en banc decision in Hilkert, it is the opinion of 
the Board that the RO has substantially completed the 
development asked for by the Board in order to comply with 
the remand and in so doing has satisfied the requirements of 
Stegall.  The appellant and her representative were advised 
of the Board's decision to obtain an advisory medical 
opinion, more specifically an opinion from a medical expert 
associated with VA.  Upon being furnished a copy of the 
opinion, they did not offer any subsequent argument.

In remanding the case the Board sought to more fully develop 
the claim of service connection under § 3.311 criteria in 
light of the claimed occupational exposure.  Neither she nor 
her representative has indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim based on ionizing radiation 
exposure or another basis.  McKnight v. Gober, 131 F.3d 1483 
(Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 
1997).  

The Board must also observe that the service department and a 
university agency have provided a detailed explanation as to 
the dose assigned for the veteran's claimed presence at a 
radiological test facility.  The appellant has offered an 
alternative dose estimate that has been accepted although it 
must be noted that it does not meet the regulatory criteria 
for acceptance as an alternative dose estimate.  38 C.F.R. 
§ 3.311(a)(3)(ii).  It appears that the RO developed the 
claim conscientiously and sought to obtain information from 
various sources that would be helpful.  No other relevant but 
outstanding records have been mentioned to warrant 
expenditure of additional adjudication resources.  Baker v. 
West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992). 

The claim has been argued on the basis of the veteran's 
claimed exposure to ionizing radiation.  The Board will note 
that service connection was not established during the 
veteran's lifetime for any disability.

As noted above, consideration of well groundedness in a claim 
for service connection based upon ionizing radiation exposure 
under 38 C.F.R. § 3.311, requires, at a minimum, the 
threshold elements of a radiogenic disease and one not 
covered as presumptively service connected under §§ 3.307 or 
3.309 that is manifested within the applicable period, 
claimed nexus to in service exposure to ionizing radiation, 
and a positive dose estimate.  If these factors are present 
there is the obligation to go forward with other development 
under 38 C.F.R. § 3.311, but that obligation does not 
necessarily establish a well grounded claim at that point.

The veteran through his occupational exposure and satisfying 
other factors including a positive dose estimate meets 
essential criteria.  However, the elements are cumulative 
rather than independent and even if all are present, it does 
not compel a conclusion that the claim is well grounded.  See 
Wandel, supra, and  Hilkert, 12 Vet. App. at 151.  A non-
Hodgkin's lymphoma is listed among the radiogenic diseases 
found under § 3.311(b)(2)(i-xxiv) and there is evidence to 
establish radiogenicity for Waldenstrom's macroglobulinemia 
under 38 C.F.R. § 3.311(b)(4).  There is no dispute about 
certain facts, principally that the cancer being initially 
reported more than 5 years after the exposure to ionizing 
radiation in service.   38 C.F.R. § 3.311(b)(5).

However, where the determinative issue involves causation or 
a medical diagnosis, competent medical evidence to the effect 
that the claim is possible or plausible is required.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The claimant does not meet this burden by merely presenting 
lay opinion because she is not a medical health care 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Consequently, lay assertions in such circumstances cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992), the absence of cognizable evidence 
renders the claim not well grounded.  

The appellant, however, does submit medical evidence of a 
nexus of the veteran's Waldenstrom's macroglobulinemia to 
radiation exposure in service in the statement of Dr. Hall in 
1995 and a VA physician in 1996.  This line of reasoning is 
also supported in the various medical sources cited by the 
appellant and other sources relied on in the opinions of 
record.  The Board finds that this evidence is sufficient to 
well ground the claim.  However, the statements are general 
nature and do not account for factors specific to the 
veteran's case, and for the reasons discussed in detail 
below, the claim must be denied.

Regarding the medical treatise/journal evidence submitted by 
the appellant in support of this claim, the Board must 
observe that the generally applicable test in establishing 
the value of such evidence was recently discussed in Russell 
v. West, No. 97-359 (U.S. Vet. App. June 18, 1999) slip op. 
at 19-20.  It was noted that in order to establish service 
connection by means of a medical treatise, the treatise 
evidence must "not simply provide speculative generic 
statements not relevant to the veteran's claim", Wallin v. 
West, 11 Vet. App. 509 514 (1998).  

Instead, the treatise evidence, "standing alone", must 
discuss "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion." Ibid, Sacks 
v. West, 11 Vet. App. 314, 317 (1998).  The Board observes 
that that the treatise material submitted does not have the 
requisite "degree of certainty" required by Wallin and Sacks, 
supra; see also Libertine, 9 Vet. App. at 523 (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) ("generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease . . . [is] too general and 
inconclusive to make the claim well grounded").   

The medical treatise information submitted for the record 
does not address the situation specific to the veteran's case 
but is more general in linking radiation exposure and the 
development of the fatal disease process.  As such, it has 
low probative value.  

Under § 3.311(e) (1999), factors to be considered in 
determining whether a veteran's disease resulted from 
exposure to ionizing radiation in service include: (1) the 
probable dose, in terms of dose type, rate and duration as a 
factor in inducing the disease, taking into account any known 
limitations in the dosimetry devices employed in its 
measurement or the methodologies employed in its estimation; 
(2) the relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology; 
(3) the veteran's gender and pertinent family history; (4) 
the veteran's age at time of exposure; (5) the time-lapse 
between exposure and onset of the disease; and (6) the extent 
to which exposure to radiation, or other carcinogens, outside 
of service may have contributed to development of the 
disease.

In Hilkert, 12 Vet. App. at 150, the United States Court of 
Appeals for Veterans Claims (Court) held, in essence, that 
the paragraph (e) (§ 3.311(e)) factors must be considered in 
adjudicating a § 3.311 case but that each of the factors need 
not be discussed or explicitly referred to in writing for the 
regulation to function logically.  Thus, the Board may rely 
upon the VA C&P Service Director's (designee of VA Under 
Secretary for Benefits) response that followed VA medical 
opinion in December 1998.  That opinion relied on published 
scientific or medical evidence and discussed the § 3.311(e) 
factors dispositive of the claim based on ionizing radiation 
exposure.  There is also the VHA medical expert opinion that 
was based upon a consideration of relevant factors and 
offered a dose estimate that was not viewed as significant in 
the medical literature relied on to support the opinion 
against service connection.  Indeed, the expert offered an 
extensive list of references in support of the opinion 
against service connection. 

Collectively, the VA medical opinions discussed the 
dispositive factors listed in § 3.311(e) in light of 
pertinent information regarding the veteran's exposure and 
the disease in the formulation of medical opinions that found 
it was unlikely the claimed cancer could be attributed to 
exposure to ionizing radiation in service.  The VA C&P 
Service Director concurred with the conclusion reached and in 
so doing relied on probative evidence that considered the 
relevant factors and emphasized those dispositive of the 
claim based upon exposure to ionizing radiation.  The Board 
observes that the VA opinions regarding a radiation basis for 
a disorder presumed but not confirmed is valid for such a 
disorder, which in this case is non-Hodgkin's lymphoma.  

The VA expert opinion is comprehensive and offers probative 
evidence in the matter under consideration.  It assessed the 
veteran's likely level of exposure against several studies of 
the fatal Waldenstrom's and lymphoma in radiation exposed 
individuals.  The evidence offered a plausible basis for the 
conclusion against service connection.  As with the earlier 
opinion from the VA Under Secretary for Health, it was made 
by a physician with special competence in the relevant 
medical specialty and included review of records.  The 
medical expert opinion offered a well reasoned analysis 
against compensation and took into account factors specific 
to the veteran's case.  

There is no contemporaneous opinion to the contrary that 
relied upon the facts specific to the claim or offered any 
scientific evidence to support a nexus between the level of 
exposure the veteran likely received and the fatal disease so 
as to call reasonably into question the expert opinion, or 
the source material the expert relied on.  As with any piece 
of evidence, the credibility and weight to be attached to the 
VA expert opinion and others of record is an adjudication 
determination.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  However, it is well established that lay observation 
is not sufficient to establish a medical diagnosis or 
causation.  

The VA medical specialist carefully reviewed the facts 
specific to the veteran's case and highlighted the evidence 
found to support a finding that a relationship between the 
radiation exposure and the fatal disease process was 
extremely unlikely. 
There has been no subsequent opinion or argument offered to 
contradict the conclusion of an unlikely link or to question 
the validity of the detailed opinion.  The VA expert opinion 
read carefully offers a plausibly based argument against the 
claim based upon the peer reviewed scientific data.  
Physicians speaking in favor of the claim mentioned none of 
the fact specific factors or cited to scientific or medical 
evidence favoring a nexus in light of the level of exposure.  
Therefore, the Board finds that the 1999 VA expert opinion is 
entitled to significant probative weight because of its fact 
specific analysis and its rationale, which was well reasoned.  

The record developed included a significant amount of 
scientific and medical evidence.  None of this evidence tends 
to link the veteran's death to service on the basis of 
residual radiation he may have received during service, when 
the facts specific to his case are viewed against the 
scientific and medical data.  The VA expert duly noted that 
exposure to plutonium could have indicated a more likely 
nexus.  However the expert's finding that the veteran did not 
have such exposure is not contradicted by competent evidence.

The Court has held that it is the Board's duty to determine 
the credibility and weight of evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  While the Board may not ignore the 
opinion of a physician, it is certainly free to discount the 
credibility of that physician's statement.  Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  Greater weight may be 
placed on one physician's opinion than another's depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence, Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  

In this case, the Board finds for the aforementioned reasons 
that the opinion of the October 1999 VHA expert and the 
December 1998 VA expert outweigh the earlier, less specific 
opinions in 1995 and 1996.  Accordingly, the claim for 
service connection for the cause of the veteran's death must 
be denied.   

The claim for dependents' or survivors' educational 
assistance available under chapter 35, title 38, United 
States Code requires a favorable determination regarding the 
cause of death or other qualifying basis.  As the 
determination as to the cause of the veteran's death is not 
favorable, and no other basis for eligibility is shown from 
the record, the claim for educational assistance must be 
regarded as legally insufficient since the requisite elements 
for eligibility to qualify for this benefit are not met.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

Service connection for the cause of the veteran's death is 
denied.
 
The appellant not having established eligibility for 
Dependents' Educational Assistance under chapter 35, title 
38, United States Code, the appeal is denied.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals



 

